DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant's election with traverse of Group I (i.e., claims 1-15 directed to a FVII composition) in the reply filed on December 3, 2021, is acknowledged.  The traversal is on the grounds that the Office erred by mischaracterizing the nature of Group II because using the process of Group II to formulate a whey protein is inappropriate (See Applicant's Response received on 12/3/21, pg. 1).  Applicants further assert that the Office apparently overlooked the fact that the claims of Group II depend from the claims of Group I (See Applicant's Response received on 12/3/20, pg. 1-2).  Thus, Applicants argue that even if the process of Group II could be used to produce a product describable as a “whey protein” such a product would not be distinct from a product according to the claims of Group I (See Applicant's Response received on 12/3/20, pg. 2).  
This is not found persuasive.  It appears Applicants have misunderstood the Office’s reason why Groups I and II are independent and distinct.  As stated in the Action mailed on November 15, 2021,  MPEP 506.05(f) states that “inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process.” (emphasis added).  As such, the Office’s assertion that the process of Group II can be used to make another and materially different product such as whey protein is properly applied.  Moreover, the fact that the process of Group II depends from the claims of Group I does not affect whether the process of Group II can be used to make another and materially different product.  Therefore, Applicants’ arguments are found unpersuasive. 

The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-20 were originally filed on May 7, 2020. 
The amendment received on March 21, 2022, canceled claim 8; amended claims 1-7 and 9-15; and added new claims 21-37. 
Claims 1-7 and 9-37 are currently pending and claims 1-7, 9-15, and 21-37 are under consideration as claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 3, 2021.

Priority
The present application is a continuation of U.S. Application No. 14/896,763, filed on December 8, 2015, now issued as U.S. Patent No. 10,683,492 B2, which claims status as a 371 (National Stage) of PCT/EP2014/062051 filed June 10, 2014, and claims priority under 119(a)-(d) to French Application No. 13/554403 filed on June 11, 2013. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for French Application No. 13/554403 in U.S. Application No. 14/896,763, which papers have been placed of record in the file.  Please note that the French application is NOT in English and therefore cannot be verified.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 3/21/22 is insufficient to overcome the rejection of claims 1-5 based upon Chtourou et al. U.S. Publication No. 2009/0311239 A1 published on December 17, 2009 (cited in the IDS received on 5/7/20) as set forth in the last Office action for the following reasons.
it is noted that instant claim 1 and claims 9 and 30-37, which depend directly from claim 1, do not require any particular structure of the factor VII molecules.  Rather, only a physical property of the FVII molecules is required, which is dependent upon the structure of the molecules.  It is acknowledged that the Declaration states that the isoelectric point of Chtourou’s FVII molecules has a pH unit interval of 1.3 (see paragraph 11 and Figure A), which would render the isoelectric point of Chtourou’s FVII molecules as not homogeneous (note: the specification defines “substantially homogeneous” as meaning that at least 90% of the FVII molecules have an isoelectric point comprised in a pH unit interval of less than or equal to 1.2 (See present specification, pg. 10, lines 34-36)).  However, the present specification also teaches that the substantially homogeneous isoelectric point of the composition of FVII molecules results from the combination of the glycosylation and gamma-carboxylation properties of the FVII molecules which make it up (See present specification, pg. 11, lines 32-35; pg. 13, lines 34-37).  As such, although the isoelectric point of Chtourou’s FVII molecules has a pH unit interval of 1.3 as stated in paragraph 11, since Chtourou teaches that the composition of FVII is characterized in that, among all the glycan moieties of the FVII of the composition, at least 40%, 50%, or 60% are biantennary, monosialylated glycan forms (See Chtourou specification, paragraph [0029], [0034]-[0037], [0061]) thereby overlapping with the claimed monocharged range of at least 65%, 70%, 80% (See instant claims 2-3 and 21), and teaches that the first nine or ten N-terminal glutamic acid residues are gamma-carboxylated (See Chtourou specification, paragraph [0029], [0069]) thereby constituting where 100% of the first nine or ten N-terminal glutamic acid residues are gamma-carboxylated and thereby lying within the claimed range of at least 80%, between 85%-100%, between 90%-100%, between 95%-100% (See instant claims 2 and 22-24), it would necessarily follow that the FVII molecules exhibit a substantially homogeneous isoelectric point.  Therefore, the structure of the FVII molecules that result in a pI having a pH unit interval of 1.2 or less is needed to be recited in order to distinguish the structure of the Chtourou FVII molecules from the instantly claimed FVII molecules.
Furthermore, given that the bands for the tg FVII LRA1 (i.e., Chtourou’s FVII molecules) appear to have four major bands (i.e., at pI 6.19, 6.46, 6.70 and 6.97) with only a slightly acidic band (i.e., 5.98) and a slightly basic band (i.e., 7.28), it is not readily apparent the percentage of the FVII molecules that constitute the four major bands that have a pI in a pH unit interval of 0.78 and the percentage of the FVII molecules that constitute the two minor bands at pI 5.98 and 7.28.  Similarly, although there are two major bands (i.e., at pI 6.7 and 6.9) that represent the instant FVII molecules, there is no indication of the percentage of FVII molecules that represent other bands.  As such, a determination of the percentage of FVII molecules that have a pI in a particular pH unit interval cannot be made.  
Additionally, the declaration in paragraph 15 states two crucial process steps in order for the produced FVII molecules to exhibit the claimed glycosylation pattern.  More specifically, the declaration states that the glycosylation of the FVII molecules made by the transgenic rabbits taught by Chtourou cannot be considered an inherent property because of at least two variables that introduce unpredictability (See paragraph 15).  First, the particular rabbits used will affect in an unpredictable way the relative percentage of biantennary and monosialylated glycan forms, hybrid forms, high mannose forms, and tri-antennary glycan forms (See paragraph 15).  Second, the specific glycosylation also depends on the particular position of the transgenic construct and its insertion in the rabbit genome (See paragraph 15).  Therefore, the declaration concludes that the particular isoelectric point of FVII molecules produced in a given rabbit is uncertain and thus cannot be inherent (See paragraph 15).  However, both crucial process steps are not recited in the claimed invention.  Although, dependent claim 11 is directed to where the FVII is produced in transgenic rabbits and dependent claim 15 is directed to producing the FVII composition by using a DNA sequence with a beta-casein promoter in non-human mammals, there is no recitation with respect to the specific type of rabbits that would produce the claimed FVII molecules.  Moreover, it is noted that the Chtourou does not specify the type of transgenic rabbits utilized, and thus, it is unclear which transgenic rabbits Applicants used to produce the FVII molecules of Chtourou in Figure A of the declaration.  In fact, when comparing the transgenic rabbits described in Chtourou (See paragraph [0177]) and the transgenic rabbits described in the present specification (See pg. 19, lines 11-28), there does not appear to be a difference.  As such, an ordinary skilled artisan can infer that the type of transgenic rabbits are the same.  Moreover, even if the claimed FVII molecules are produced in by a specific transgenic rabbit and utilized a specific vector sequence, other variables such as the environment of the rabbits during lactation are not described in the specification.  Plus, the vector sequence, if crucial as suggested by the declaration, would need to be provided in order for an ordinary skilled artisan to be able to replicate it.  Thus, such a vector sequence may be required to be deposited (See MPEP 2402 and 2403 for further details).  Accordingly, without indicating in the claimed invention, the structural features that result in the claimed physical property, the structural features depicted in Figure A, and the method that produces FVII molecules exhibiting the claimed physical and structural properties, the claimed FVII molecules are not distinguishable from the FVII molecules taught by Chtourou.  Therefore, the Declaration is found unpersuasive.

Response to Arguments
Applicant’s arguments, see Response, filed 3/21/22, with respect to the claim objection have been fully considered and are persuasive.  The objection of claims 6-15 has been withdrawn. 

Applicant’s arguments, see Response, filed 3/21/22, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 3-5 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claim 4 recites that wherein among all the FVII molecules of the composition, at least 85% of the molecules have gamma carboxylation on 9 residues of glutamic acid.  Instant claim 22 recites wherein among all the FVII molecules of the composition, 85% to 100% of the molecules have gamma carboxylation on 9 residues of glutamic acid.  Both claims 4 and 22 are individually dependent upon claim 2.  However, it is unclear how these two claims are distinguishable.  It is noted that “at least 85%” encompasses a range from 85% to 100%.  As such, the amount claimed in both claims 4 and 22 encompass identical scope.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the instantly claimed invention with respect to the scope of both claims 4 and 22. 
Please note that the Examiner is interpreting the scope of claims 4 and 22 such that they are identical in order to advance prosecution.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites the limitation "the beta-casein promoter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Please note that the Examiner is interpreting the scope of claim 15 such that the gene being under the transcriptional control of a beta-casein promoter in order to advance prosecution.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites in step (c), “inducing lactation in the adult non-human mammal obtained in step b) of the female type or in a female descendant of the non-human mammal…”  However, it is unclear what constitutes a female “type” of the non-human mammal.  Pursuant to MPEP 2173.05(b)(II)(E), the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  For example, the phrase “ZSM-5-type aluminosilicate zeolites” was held to be indefinite because it was unclear what "type" was intended to convey. MPEP 2173.05(b)(II)(E) and Ex parte Attig, 7 USPQ2s 1092 (BPAI 1986).  Accordingly, referring to a female type of the non-human mammal is indefinite.
Please note that the Examiner is interpreting the scope of claim 15 such that step (c) refers to the female or a female descendant of the non-human mammal in order to advance prosecution.

Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chtourou et al. U.S. Publication No. 2009/0311239 A1 published on December 17, 2009 (cited in the IDS received on 5/7/20).  Please note that the rejection is updated in light of Applicants’ amendments.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1-4, 6, 9, 21-24, and 30-37, with respect to a composition comprising factor VII molecules having a substantially homogeneous isoelectric point where at least 95% of the FVII molecules of the composition have an isoelectric point comprised in a pH unit interval of less than 1.2 as recited in claim 1; with respect to a composition comprising factor VII molecules wherein among all N-glycan forms of the molecules, at least 65% of the N-glycan forms are monocharged and at least 80% of the molecules have gamma carboxylation on 9 Glu residues as recited in claim 2; with respect to where at least 70% of the N-glycan forms of the factor VII are monocharged as recited in claim 3; with respect to where at least 60% of the N-glycan forms of the factor VII are monocharged as recited in claim 6; with respect to where at least 50% of the FVII molecules have an pI comprised in a pH interval of less than 1 as recited in instant claim 9; with respect to where at least 80% of the N-glycan forms are monocharged as recited in instant claim 21; with respect to where among all the FVII molecules, 85%-100% of the molecules have gamma-carboxylation on 9 Glu residues as recited in instant claim 22; with respect to where among all the FVII molecules, 90%-100% of the molecules have gamma-carboxylation on 9 Glu residues as recited in instant claim 23; with respect to where among all the FVII molecules, 95%-100% of the molecules have gamma-carboxylation on 9 Glu residues as recited in instant claim 24; with respect to where at least 55% of the FVII molecules have an pI in a pH unit interval of less than 1 as recited in instant claim 30, an pI in a pH unit interval of less than 0.5 as recited in instant claim 34, and an pI in a pH unit interval of less than 0.4 as recited in instant claim 35; with respect to where at least 60% of the FVII molecules have an pI in a pH unit interval of less than 1 as recited in instant claim 31, an pI in a pH unit interval of less than 0.5 as recited in instant claim 36; and an pI in a pH unit interval of less than 0.4 as recited in instant claim 37; and with respect to where at least 50% of the FVII molecules have an pI in a pH unit interval of less than 0.5 as recited in instant claim 32, and with respect to where at least 50% of the FVII molecules have an pI in a pH unit interval of less than 0.4 as recited in instant claim 33:
Chtourou et al. teaches a composition comprising recombinant or transgenic factor VII wherein each factor VII molecule exhibits two N-glycosylation sites (See Chtourou specification, paragraph [0013], [0046]-[0049]).  Chtourou et al. teaches that the composition of FVII is characterized in that, among all the glycan moieties of the FVII of the composition, at least 40%, 50%, or 60% are biantennary, monosialylated glycan forms (See Chtourou specification, paragraph [0029], [0034]-[0037], [0061]).  It is noted that the present specification defines N-glycan as the whole of the N-glycan forms present on both N-glycosylation sites of the factor VII (See present specification, pg. 11, lines 5-6).  The specification also states that the N-glycan forms are said to be monocharged, if their total charge is equal to 1 where "charge" is defined as a phosphate group, a sulfate group, or a sialic acid molecule (See present specification, pg. 11, lines 7-9).  Thus, the specification states that the N-glycan forms are said to be monocharged, if they only contain a phosphate group or a sulfate group or a sialic acid molecule (See present specification, pg. 11, lines 9-11).  Therefore, although Chtourou et al. does not expressly teach that the factor VII molecules are monocharged, since Chtourou et al. teaches that among all the glycan moieties of the FVII of the composition, at least 40%, 50%, or 60% are biantennary, monosialylated glycan forms without phosphate or sulfate moieties, it would necessarily follow that the at least 40%, 50%, or 60% N-glycans are monocharged by having one sialylated moiety.  Thus, the percentage of N-glycans that are monocharged taught by Chtourou et al. overlaps with instantly claimed percentages of N-glycans that are monocharged as recited in instant claims 2-3 and 21.  
Moreover, Chtourou et al. teaches that the first nine or ten N-terminal glutamic acid residues are gamma-carboxylated (See Chtourou specification, paragraph [0029], [0069]).  As such, if the first nine N-terminal glutamic acid residues are gamma-carboxylated, it must then follow that 100% of nine Glu residues are gamma-carboxylated.  Thus, the percentage of nine Glu residues that are gamma-carboxylated taught by Chtourou lies within the claimed percentage ranges as recited in instant claims 2, 4, and 22-24.  
Regarding the pI, it is noted that the present specification states that the substantially homogeneous isoelectric point of the composition of factor VII according to the invention results from the combination of the glycosylation and y-carboxylation properties of the FVII molecules which make it up (See present specification, pg. 11, lines 32-35).  As such, if a prior art reference teaches the structural claim limitations with respect to the glycosylation of gamma-carboxylation of the FVII molecules, it would necessarily follow that at least 95% of the taught FVII molecules exhibit a substantially homogenous isoelectric point in a pH unit interval of less than 1.2, wherein at least 50%, 55% or 60% of the FVII molecules have a pI comprised in a pH unit interval of less than 1.0, wherein at least 50%, 55%, or 60% of the FVII molecules have a pI comprised in a pH unit interval of less than 0.5, and wherein at least 50%, 55%, or 60% of the FVII molecules have a pI comprised in a pH unit interval of less than 0.4.  As discussed supra, Chtourou et al. teaches a composition comprising factor VII molecules wherein among all N-glycan forms of the molecules, at least 65% of the N-glycan forms are monocharged and at least 100% of the molecules have gamma-carboxylation on 9 Glu residues.  Moreover, as discussed below for claims 5, 7, and 25-29, Chtourou et al. teaches where the gamma-carboxylation level present on the Glu residue at position 25 is less than 20%, and where at least 10% of the N glycan forms of the FVII molecules are high mannose/hybrid.  Furthermore, as discussed below for claims 11 and 15, Chtourou et al. prepares the claimed FVII molecules by the same method as recited in instant claims 11 and 15.  
Therefore, even though Chtourou et al. does not expressly teach that at least 95% of the factor VII molecules have a substantially homogeneous isoelectric point in a pH interval of less than 1.2, wherein at least 50%, 55% or 60% of the FVII molecules have a pI comprised in a pH unit interval of less than 1.0, wherein at least 50%, 55%, or 60% of the FVII molecules have a pI comprised in a pH unit interval of less than 0.5, and wherein at least 50%, 55%, or 60% of the FVII molecules have a pI comprised in a pH unit interval of less than 0.4, since Chtourou et al. teaches a composition comprising factor VII molecules having the structural features claimed, the physical property (i.e., at least 95% of the factor VII molecules have a substantially homogeneous isoelectric point in a pH interval of less than 1.2, wherein at least 50%, 55% or 60% of the FVII molecules have a pI comprised in a pH unit interval of less than 1.0, wherein at least 50%, 55%, or 60% of the FVII molecules have a pI comprised in a pH unit interval of less than 0.5, and wherein at least 50%, 55%, or 60% of the FVII molecules have a pI comprised in a pH unit interval of less than 0.4) of the factor VII molecules in the composition as claimed and the known composition comprising factor VII molecules would necessarily read upon the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new physical property (i.e., at least 95% of the factor VII molecules have a substantially homogeneous isoelectric point in a pH interval of less than 1.2, wherein at least 50%, 55% or 60% of the FVII molecules have a pI comprised in a pH unit interval of less than 1.0, wherein at least 50%, 55%, or 60% of the FVII molecules have a pI comprised in a pH unit interval of less than 0.5, and wherein at least 50%, 55%, or 60% of the FVII molecules have a pI comprised in a pH unit interval of less than 0.4) which would necessarily read upon the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  
Additionally and/or alternatively, MPEP 2112-2112.02 states that when a reference discloses all the limitations of a claim except for a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  In the instant case, as discussed supra, Chtourou et al. teaches that the claimed structural limitations of the FVII molecules.  Plus, Chtourou et al. teaches the identical method of making the FVII molecules as instantly claimed in instant claims 11 and 15.  
	The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants’ FVII composition differs, and if so to what extent, from the FVII composition taught in Chtourou et al.  The cited art taken as a whole demonstrates a reasonable probability that the FVII composition of Chtourou et al. is either identical or sufficiently similar to the claimed FVII composition that whatever differences exist are not patentably significant.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
	Merely because a property of a FVII composition is not expressly taught in a reference does not make the known composition patentable.  The FVII composition possesses properties necessarily present which might not be displayed in the tests used in Chtourou et al. Accordingly, the disclosure of Chtourou et al. is a sufficient basis that the FVII composition comprises FVII molecules having a substantially homogenous pI wherein at least 95% of the FVII molecules have a pI comprised in a pH unit interval of less than 1.2, wherein at least 50%, 55% or 60% of the FVII molecules have a pI comprised in a pH unit interval of less than 1.0, wherein at least 50%, 55%, or 60% of the FVII molecules have a pI comprised in a pH unit interval of less than 0.5, and wherein at least 50%, 55%, or 60% of the FVII molecules have a pI comprised in a pH unit interval of less than 0.4.  
	In the alternative, even if the claimed FVII composition is not identical to the Chtourou FVII composition with regard to some unidentified properties, the differences between that which is taught and that which is claimed are considered to be so slight that the Chtourou FVII composition is likely to inherently possess the same properties of the claimed FVII composition particularly in view of the similar structural characteristics which they have been shown to share, i.e., glycosylation and gamma carboxylation patterns).  Thus, the claimed FVII composition would have been obvious to those of ordinary skill in the art under the meaning of USC 103.  Accordingly, the claimed invention as a whole was at least prima facie obvious, especially in the absence of sufficient, clear, and convincing evidence to the contrary.  

For claims 5 and 25-26, with respect to where the gamma-carboxylation level present on the residue of glutamic acid 35 (Glu35) is less than 20% as recite in instant claim 5; with respect to where the gamma-carboxylation level present on the residue of glutamic acid 35 (Glu35) is less than 15% as recite in instant claim 25; and with respect to where the gamma-carboxylation level present on the residue of glutamic acid 35 (Glu35) is less than 10% as recite in instant claim 26:
Chtourou et al. teaches that the first nine or ten N-terminal glutamic acid residues are gamma-carboxylated (See Chtourou specification, paragraph [0029], [0069]) thereby constituting where 100% of the first nine or ten N-terminal glutamic acid residues are gamma-carboxylated.  In Figure 11, Chtourou et al. found that recombinant and transgenic FVII molecules exhibit a peak, which demonstrates a FVII species where the glutamic acid residue at position 35 is not gamma-carboxylated (See Chtourou specification, paragraph [0268]; Figure 11).  As such, if the glutamic acid residue at position 35 is not gamma-carboxylated, it would necessarily follow that the gamma-carboxylation level is less than 20% (i.e., 0%).  Therefore, the percentage of gamma carboxylation on the Glu residue at position 35 lies within the claimed percentage ranges as recited as recited in claims 5 and 25-26. 

For claims 7 and 27-29, with respect to where at least 10% of the N-glycan forms of the factor VII of the composition are high mannose/hybrid as recited in instant claim 7; with respect to where at least 15% of the N-glycan forms of the factor VII of the composition are high mannose/hybrid as recited in instant claim 27; with respect to where at least 20% of the N-glycan forms of the factor VII of the composition are high mannose/hybrid as recited in instant claim 28; and with respect to where at least 25% of the N-glycan forms of the factor VII of the composition are high mannose/hybrid as recited in instant claim 29:
Chtourou et al. teaches a composition comprising factor VII molecules wherein among all N-glycan forms of the molecules, at least 60% of the N-glycan forms are monocharged and at least 100% of the molecules have gamma-carboxylation on 9 Glu residues as discussed above with respect to claim 22. Chtourou et al. examined the glycan content of transgenic factor VII in Figure 5 where at least 10% of the N-glycan forms are hybrid, i.e., of the 18 N-glycan forms depicted in Figure 5, there are at least 5 (i.e., about 27%) that are in hybrid form or high mannose form (See Chtourou specification, paragraph [0166]; Figure 5). It is noted that the Examiner is interpreting the scope of claim 7 where the at least 10% of the N-glycan forms can be either high mannose or hybrid (i.e., high mannose/hybrid). Therefore, the percentage of high mannose/hybrid taught by Chtourou et al. lies within the instantly claimed percentage ranges as recited in claims 7 and 27-29.

For claim 10, with respect to where the factor VII is recombinant or transgenic:
Chtourou et al. teaches a composition comprising recombinant or transgenic factor VII wherein each factor VII molecule exhibits two N-glycosylation sites (See Chtourou specification, paragraph [0013], [0046]-[0049]). Thus, the teachings of Chtourou et al. satisfy the claim limitation with respect to where the factor VII is recombinant or transgenic as recited in claim 10.

For claims 11 and 15, with respect to where the factor VII is produced by transgenic rabbits as recited in instant claim 11; and with respect to where the FVII composition is obtainable by a method comprising steps (a) to (e) as recited in instant claim 15:
Chtourou et al. teaches that the factor VII is a transgenic factor VII where the factor VII is produced in the milk of transgenic female rabbits (i.e., a non-human mammal) (See Chtourou specification, paragraph [0013], [0031], [0046]-[0049]). Chtourou et al. also teaches that a synthetic DNA molecule comprising a gene encoding the human FVII, this gene being under the control of a promoter of a naturally secreted protein into the milk such as beta-casein, is integrated into the embryo of a non-human mammal such as rabbits, the embryo is placed into a mammal female of the same species, the lactation of the mammal is induced and milk is collected (See Chtourou specification, paragraph [0056]-[0057]).  Then, FVII can be purified from the milk by techniques known in the art (See Chtourou specification, paragraph [0070]).  
Although, Chtourou et al. teaches that the factor VII molecules can be produced by transgenic rabbits and steps (a) to (e), claims 11 and 15 are directed to where the factor VII molecules are made by a certain process thereby constituting a product-by-process. Regarding product-by-process claims, the Federal Circuit has found that "[e]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim in the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 and In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, the Federal Circuit found that “[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” See MPEP 2113 and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). Therefore, means by which the factor VII is produced as recited in claims 11 and 15 do not aid in the patentability of a composition comprising factor VII molecules with a substantially homogeneous isoelectric point. All that a prior art reference needs to show is the product of the process, i.e., the factor VII molecules having a substantially homogeneous isoelectric point in this case. As such, it is not necessary for Chtourou et al. to teach that the factor VII molecules are produced by transgenic rabbits or steps (a) to (e). Thus, the teachings of Chtourou et al. satisfy the claim limitation with respect to where the factor VII is produced by transgenic rabbits as recited in claim 11 and the steps (a) to (e) as recited in claim 15.

For claim 12, with respect to where the factor VII is an activated factor VII:
Chtourou et al. teaches that the factor VII can be activated factor VII (See Chtourou specification, paragraph [0028], [0071]). Thus, the teachings of Chtourou et al. satisfy the claim limitation with respect to where the factor VII is activated factor VII as recited in claim 12.

	For claims 13-14, with respect to where the FVII composition is for use in the treatment of bleeding episodes as recited in instant claim 13; and with respect to where the FVII composition is for use in preventing hemorrhages occurring during surgical operations or invasive procedures as recited in instant claim 14:
	Chtourou et al. teaches that a composition comprising FVII can be intended for the treatment of patients suffering from hemophilia, treatment of multiple hemorrhagic trauma, or treatment of massive uncontrollable bleedings by surgical hemostasis (See Chtourou specification, paragraph [0139]-[0141]).  
Additionally and/or alternatively, although Chtourou et al. teaches the claimed uses, the Examiner would like to remind Applicants that the preamble recites a composition, and while the use of a descriptive clause, i.e. “for use in the treatment of bleeding episodes,” or “for use in preventing hemorrhages occurring during surgical operations or invasive procedures," when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Thus, the teachings of Chtourou et al. satisfy the claim limitations as recited in instant claims 13-14.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Chtourou et al. does not expressly teach where at least 65% of the N-glycan forms of the factor VII of the composition are monocharged as recited in claim 2, where at least 70% of the N-glycan forms of the factor VII of the composition are monocharged as recited in claim 3, where at least 60% of the N-glycan forms of the factor VII of the composition are monsialylated complexes as recited in claim 6, and where at least 80% of the N-glycan forms of the factor VII of the composition are monocharged as recited in claim 21.  However, the percentage of N-glycan forms of the FVII of the composition being monocharged or in monosialylated complexes overlaps with the instantly claimed percentage ranges as further articulated below.
Chtourou et al. does not expressly teach where at least 80% of the factor VII molecules have gamma-carboxylation on nine glutamic acid residues as recited in claim 2, at least 85% of the factor VII molecules have gamma-carboxylation on nine glutamic acid residues as recited in claim 4, 85% to 100% of the factor VII molecules have gamma-carboxylation on nine glutamic acid residues as recited in claim 22; 90% to 100% of the factor VII molecules have gamma-carboxylation on nine glutamic acid residues as recited in claim 23, and 95% to 100% of the factor VII molecules have gamma-carboxylation on nine glutamic acid residues as recited in claim 24.  However, the percentage of FVII molecules have gamma carboxylation on 9 residues of Glu taught by Chtourou et al. lies within the instantly claimed percentage ranges as further articulated below.
Chtourou et al. does not expressly teach where the gamma-carboxylation level present on the residue of glutamic acid 35 (Glu35) is less than 20% as recite in instant claim 5, where the gamma-carboxylation level present on the residue of glutamic acid 35 (Glu35) is less than 15% as recite in instant claim 25, and where the gamma-carboxylation level present on the residue of glutamic acid 35 (Glu35) is less than 10% as recite in instant claim 26.  However, the percentage of gamma carboxylation on the Glu residue at position 35 taught by Chtourou et al. lies within the instantly claimed percentage ranges as further articulated below.
Chtourou et al. does not expressly teach where at least 10% of the N-glycan forms of the factor VII of the composition are high mannose/hybrid as recited in instant claim 7, where at least 15% of the N-glycan forms of the factor VII of the composition are high mannose/hybrid as recited in instant claim 27, at least 20% of the N-glycan forms of the factor VII of the composition are high mannose/hybrid as recited in instant claim 28, and at least 25% of the N-glycan forms of the factor VII of the composition are high mannose/hybrid as recited in instant claim 29.  However, the percentage of N-glycan forms that are high mannose or hybrid forms lies within the instantly claimed percentage ranges as further articulated below.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where at least 65% of the N-glycan forms of the factor VII of the composition are monocharged as recited in claim 2, where at least 70% of the N-glycan forms of the factor VII of the composition are monocharged as recited in claim 3, where at least 60% of the N-glycan forms of the factor VII of the composition are monsialylated complexes as recited in claim 6, and where at least 80% of the N-glycan forms of the factor VII of the composition are monocharged as recited in claim 21, it is noted that Chtourou et al. teaches that the that the composition of FVII is characterized in that, among all the glycan moieties of the FVII of the composition, at least 40%, 50%, or 60% are biantennary, monosialylated glycan forms (See Chtourou specification, paragraph [0029], [0034]-[0037], [0061]).  MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed percentage of N-glycan forms being monocharged would have been obvious to one of ordinary skill in the art since the claimed percentage range (i.e., at least 60%, at least 65%, at least 70%, or at least 80%) lies within the prior art percentage range (i.e., at least 60%).

With respect to where at least 80% of the factor VII molecules have gamma-carboxylation on nine glutamic acid residues as recited in claim 2, at least 85% of the factor VII molecules have gamma-carboxylation on nine glutamic acid residues as recited in claim 4, 85% to 100% of the factor VII molecules have gamma-carboxylation on nine glutamic acid residues as recited in claim 22; 90% to 100% of the factor VII molecules have gamma-carboxylation on nine glutamic acid residues as recited in claim 23, and 95% to 100% of the factor VII molecules have gamma-carboxylation on nine glutamic acid residues as recited in claim 24, it is noted that Chtourou et al. teaches that the first nine or ten N-terminal glutamic acid residues are gamma-carboxylated (See Chtourou specification, paragraph [0029], [0069]) thereby constituting where 100% of the first nine or ten N-terminal glutamic acid residues are gamma-carboxylated.  MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed percentage of gamma-carboxylation on nine glutamic acid residues of the factor VII would have been obvious to one of ordinary skill in the art since the prior art percentage gamma-carboxylation on nine glutamic acid residues of the factor VII (i.e., 100%) lies within the claimed percentage range (i.e., at least 80%, at least 85%, 85% to 100%, 90% to 100%, or 95% to 100%).

With respect to where the gamma-carboxylation level present on the residue of glutamic acid 35 (Glu35) is less than 20% as recite in instant claim 5, where the gamma-carboxylation level present on the residue of glutamic acid 35 (Glu35) is less than 15% as recite in instant claim 25, and where the gamma-carboxylation level present on the residue of glutamic acid 35 (Glu35) is less than 10% as recite in instant claim 26, it is noted that Chtourou et al. found in Figure 11 that recombinant and transgenic FVII molecules exhibit a peak, which demonstrates a FVII species where the glutamic acid residue at position 35 is not gamma-carboxylated (See Chtourou specification, paragraph [0268]; Figure 11).  MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed percentage of gamma-carboxylation on the Glu residue at position 35 would have been obvious to one of ordinary skill in the art since the prior art percentage of gamma-carboxylation on the Glu residue at position 35 (i.e., 0%) lies within the claimed percentage range (i.e., less than 20%, less than 15%, and less than 10%).

With respect to where at least 10% of the N-glycan forms of the factor VII of the composition are high mannose/hybrid as recited in instant claim 7, where at least 15% of the N-glycan forms of the factor VII of the composition are high mannose/hybrid as recited in instant claim 27, at least 20% of the N-glycan forms of the factor VII of the composition are high mannose/hybrid as recited in instant claim 28, and at least 25% of the N-glycan forms of the factor VII of the composition are high mannose/hybrid as recited in instant claim 29, it is noted that Chtourou et al. examined the glycan content of transgenic factor VII in Figure 5 where at least 10% of the N-glycan forms are hybrid, i.e., of the 18 N-glycan forms depicted in Figure 5, there are at least 5 (i.e., about 27%) that are in hybrid form or high mannose form (See Chtourou specification, paragraph [0166]; Figure 5). MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed percentage of N-glycan forms that are high mannose or hybrid forms would have been obvious to one of ordinary skill in the art since the prior art percentage of N-glycan forms that are high mannose or hybrid forms (i.e., about 27%) lies within the claimed percentage range (i.e., at least 10%, at least 15%, at least 20%, and at least 25%).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that the instantly claimed invention is nonobvious because (1) the Chtourou FVII molecules are not encompassed by present claim 1 given that Chtourou’s FVII composition lacks phosphate or sulfate groups as monocharged N-glycan forms but solely monosialylated complexes, does not contain at least 80% of FVII molecules having gamma carboxylation on 9 residues of glutamic acids since at least 80% does not encompass 100%, and does not disclose or suggest a FVII composition comprising 15-25% bicharged N-glycans (See Applicant’s Response received on 3/21/22, pg. 9); (2) POSITA would not be motivated to modify the glycosylation pattern of Chtourou’s FVII in order to have a substantially homogeneous pI such that at least 95% of the FVII molecules have an pI comprised in a pH unit of less than 1.2 in light of the Declaration, which demonstrates in Figure A that the isoelectrofocusing (IEF) pattern of Chtourou’s transgenic FVII has an pI in a pH unit interval of 1.3 with four main bands having a pI range of 0.8, an acidic trace at pI 5.98, and a basic trace at pI 7.28 thereby constituting where less than 95% of the FVII molecules of Chtourou have an isoelectric point comprised in a pH unit interval of less than or equal to 1.2, and Figure 4, which demonstrates that at least 95% of the instant FVII molecules have an isoelectric point comprised in a pH unit interval of less than or equal to 1.2 given the two major bands at pI 6.7 and 6.9 (See Applicant’s Response received on 3/21/22, pg. 9-12); and (3) the substantially homogenous pI provides more stability via reduced precipitation because the two major bands of the instant FVII molecules have an pI comprising between 6.7 and 6.9 that are further away from where FVII is formulated at a pH of 6.0 compared to the FVII molecules of Chtourou that has a pI range closer to 6.0 (See Applicant’s Response received on 3/21/22, pg. 12).

Response to Arguments
Applicant's arguments filed 3/21/22 for claims 1-7, 9-15, and 21-37 have been fully considered but they are not persuasive for the following reasons.
	In response to Applicant’s first argument, i.e., the Chtourou FVII molecules are not encompassed by present claim 1 given that Chtourou’s FVII composition lacks phosphate or sulfate groups as monocharged N-glycan forms but solely monosialylated complexes, does not contain at least 80% of FVII molecules having gamma carboxylation on 9 residues of glutamic acids since at least 80% does not encompass 100%, and does not disclose or suggest a FVII composition comprising 15-25% bicharged N-glycans, it is found unpersuasive.  Regarding the FVII composition being monocharged, Applicant’s argument is unclear.  It appears that Applicants are arguing that Chtourou’s FVII composition is only monosialytated but not monocharged because it lacks phosphate or sulfate groups (See Applicant’s Response, pg. 9, 1st paragraph).  However, as pointed out by Applicants later in their Response at paragraph 4, negative charge is directly correlated with the monosialylation rate because one sialyl acid corresponds to one negative charge (See Applicant’s Response, pg. 9, 4th paragraph).  As such, the fact that Chtourou’s FVII composition have at least 60% monosialylated N-glycan forms would directly correlate to the FVII composition having at least 60% monocharged N-glycan forms.  Therefore, contrary to Applicant’s argument, at least 65% of the Chtourou FVII molecules are monocharged. 
	Regarding the percentage of gamma carboxylation, Applicant’s argument is unclear.  It appears that Applicants are arguing that Chtourou’s FVII molecules only have either 100% gamma carboxylation on the first nine or first 10 N-terminal Glu residues, and thus, do not read on the claimed range of at least 80%.  However, “at least 80%” encompasses 100%.  Although Example 5 in the instant specification shows that 95% of the FVII molecules have gamma carboxylation on 9 residues and the other 5% have gamma carboxylation on 10 residues, the scope of the claimed percentage ranges of gamma carboxylation encompasses 100%.  Therefore, contrary to Applicant’s argument, the percentage of gamma carboxylation taught by Chtourou is encompassed by the instantly claimed invention.
Regarding the percentage of bicharged N-glycan forms, it is noted that the features upon which applicant relies (i.e., the percentage of bicharged N-glycan forms) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The percentage of bicharged N-glycan forms is not dispositive as to whether the claimed invention is nonobvious over the Chtourou reference because the claimed invention does not claim any percentage of bicharged N-glycan forms.  Therefore, the percentage of bicharged N-glycan forms cannot render the claimed invention nonobvious over the Chtourou reference.  Thus, contrary to Applicant’s argument, the Chtourou FVII molecules are encompassed by the scope of claim 1.  
	In response to Applicant’s second argument, i.e., POSITA would not be motivated to modify the glycosylation pattern of Chtourou’s FVII in order to have a substantially homogeneous pI such that at least 95% of the FVII molecules have an pI comprised in a pH unit of less than 1.2 in light of the Declaration, which demonstrates in Figure A that the isoelectrofocusing (IEF) pattern of Chtourou’s transgenic FVII has an pI in a pH unit interval of 1.3 with four main bands having a pI range of 0.8, an acidic trace at pI 5.98, and a basic trace at pI 7.28 thereby constituting where less than 95% of the FVII molecules of Chtourou have an isoelectric point comprised in a pH unit interval of less than or equal to 1.2, and Figure 4, which demonstrates that at least 95% of the instant FVII molecules have an isoelectric point comprised in a pH unit interval of less than or equal to 1.2 given the two major bands at pI 6.7 and 6.9 (See Applicant’s Response received on 3/21/22, pg. 9-12), it is found unpersuasive.   Applicant’s attention is directed to the “Response to Amendment” section above, which is incorporated herewith.  Given that the glycosylation pattern taught by Chtourou’s is encompassed by the claimed invention, an ordinary skilled artisan would be motivated to adjust the glycosylation pattern, if necessary, in order to achieve a physical property that necessarily results from the glycosylation pattern. Because Chtourou’s glycosylation pattern overlaps and/or lies within the instantly claimed ranges that represent the claimed glycosylation pattern, an ordinary skilled artisan would have a reasonable expectation that the properties that result from the glycosylation pattern would necessarily be present.  Therefore, contrary to Applicant’s argument, POSITA would be motivated with a reasonable expectation of success to follow the teachings of Chtourou to achieve the claimed invention. 
	In response to Applicant’s third argument, i.e., the substantially homogenous pI provides more stability via reduced precipitation because the two major bands of the instant FVII molecules have an pI comprising between 6.7 and 6.9 that are further away from where FVII is formulated at a pH of 6.0 compared to the FVII molecules of Chtourou that has a pI range closer to 6.0, it is found unpersuasive.  It is noted that the features upon which applicant relies (i.e., the specific combination of the level of monocharged N-glycan forms and of gamma carboxylation) are not recited in rejected claims 1, 9, and 30-37.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Since claims 1, 9, and 30-37 do not recite the specific combination of structural limitations responsible for the substantial homogeneity of the pI of FVII molecules in the composition and fail to recite that the instant composition is present at a pH of 6, the alleged improved stability that results from the specific structural combination cannot be present in these claims.  
Moreover, this argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  Thus, even if the claimed invention is amended to incorporate the specific combination of structural limitations responsible for the substantial homogeneity of the pI of FVII molecules in the composition and is amended to recite that the pH of the composition is 6.0, evidence of improved stability, unless provided in the specification, needs to be provided.  
	Accordingly, the rejection of claims 1-7, 9-15, and 21-37 is maintained as Applicants’ arguments are found unpersuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-15, and 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,683,492 B2 (Chevreux). Although the claims at issue are not identical, they are not patentably distinct from each other because Chevreux claims: 

    PNG
    media_image1.png
    312
    644
    media_image1.png
    Greyscale

(Chevreux claim 21 corresponds to issued claim 1).  Chevreux also claims where among all the factor VII molecules of the composition at least 85% of the molecules have γ-carboxylation on 9 residues of glutamic acid (Chevreux claim 2) where the γ-carboxylation level present on the residue of glutamic acid 35 (Glu35) is less than 20% (Chevreux claim 3).  Moreover, Chevreux claims where at least 60% of N-glycan forms of the factor VII molecules are monosialylated complexes (Chevreux claim 4).  Chevreux’s claims 5-9 further define the factor VII molecules that are encompassed by the instantly claimed invention including the pI in a pH unit interval of less than 1.2, at least 25% of the N-glycan forms are high mannose/hybrid, and where the FVII is activated FVII.  As such, the instantly claimed factor VII compositions are anticipated by the ‘492 claimed invention.  Therefore, the ‘492 claimed invention is not patentably distinct from the instantly claimed invention.

Claims 1-7, 9-15, and 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,344,272 B2 (Chtourou et al.) (cited in the IDS received on 5/7/20). Although the claims at issue are not identical, they are not patentably distinct from each other because Chtourou et al. claims: 

    PNG
    media_image2.png
    397
    659
    media_image2.png
    Greyscale

(Chtourou claim 1).  Chtourou also claims where among all the glycan moieties of the FVII of the composition at least 60% are bianternnary, monosialylated glycan moieties (Chtourou claim 2) where among the biantennary, monosialylated glycan moieties of the FVII more than 50% of the glycan moieties are non-fucosylated (Chtourou claim 3) or where the proportion of fucosylation of FVII is between 20% and 50% (Chtourou claim 4).  As such, monosialylated glycan moieties constitute where the N-glycan forms are monocharged given that there is no indication that the glycan moieties have a phosphate or sulfate group.  Chtourou’s claims 5 and 10 further define the factor VII molecules.  Moreover, Chtourou claims methods of using the composition (Chtourou claims 6-9).  
Additionally, although Chtourou et al. does not expressly claim that the factor VII molecules have a substantially homogeneous isoelectric point, since Chtourou et al. claims a composition comprising factor VII molecules wherein among all N-glycan forms of the molecules, at least 50% of the N-glycan forms are monocharged and 100% of the molecules have gamma-carboxylation on 9 Glu residues thereby constituting a well-known composition comprising factor VII molecules, the physical property (i.e., having a substantially homogeneous isoelectric point) of the factor VII molecules in the composition as claimed and the known composition comprising factor VII molecules would necessarily read upon the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new physical property (i.e., having a substantially homogeneous isoelectric point) which would necessarily read upon the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the ‘272 claimed invention is not patentably distinct from the instantly claimed invention.

Claims 1-7, 9-15, and 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,364,425 B2 (Chtourou et al. (II)) (cited in the IDS received on 5/7/20). Although the claims at issue are not identical, they are not patentably distinct from each other because Chtourou et al. (II) claims: 

    PNG
    media_image3.png
    526
    652
    media_image3.png
    Greyscale

(Chtourou (II) claim 1).  Chtourou (II) also claims where among all the molecules of FVII of the composition at least 65% of sialic acids of the FVII are bound in alpha2-6 links (Chtourou (II) claim 2) and where all of the sialic acids of the FVII are bound in alpha2-6 links (Chtourou (II) claim 3).  Plus, Chtourou (II) claims where among the biantennary, monosialylated glycan moieties of the FVII more than 50% of the glycan moieties are non-fucosylated (Chtourou (II) claim 4) or where the proportion of fucosylation of FVII is between 20% and 50% (Chtourou (II) claim 5).  As such, monosialylated glycan moieties constitute where the N-glycan forms are monocharged given that there is no indication that the glycan moieties have a phosphate or sulfate group.  Chtourou (II)’s claims 6 and 11 further define the factor VII molecules.  Moreover, Chtourou (II) claims methods of using the composition (Chtourou (II) claims 7-10).  
Additionally, although Chtourou et al. (II) does not expressly claim that the factor VII molecules have a substantially homogeneous isoelectric point, since Chtourou et al. (II) claims a composition comprising factor VII molecules wherein among all N-glycan forms of the molecules, at least 50% of the N-glycan forms are monocharged and 100% of the molecules have gamma-carboxylation on 9 Glu residues thereby constituting a well-known composition comprising factor VII molecules, the physical property (i.e., having a substantially homogeneous isoelectric point) of the factor VII molecules in the composition as claimed and the known composition comprising factor VII molecules would necessarily read upon the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new physical property (i.e., having a substantially homogeneous isoelectric point) which would necessarily read upon the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the ‘425 claimed invention is not patentably distinct from the instantly claimed invention.

Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive.  Contrary to Applicant’s argument, the ODP rejections are not the remaining rejections for the reasons stated above. Therefore, the ODP rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654